DETAILED ACTION
Upon further consideration and in view of the Appeal brief filed on 4/4/2022, the examiner has address areas of the previous rejection that were still not cleared on the record.
Reopening of prosecution 
In view of the Appeal Brief filed on 4/4/22, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO COLON SANTANA/               Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 18-25, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi (US 2014/0015451) in view of Leh (US 10,406,662).

 	 Regarding claim 1, Funabashi teaches:
          An electrical combination (power tool system 100, see figure 2) comprising:
          a tool (power tool 3) including 
                         a tool housing (Fig. 1a and 2 depicts a tool housing), 
                         a motor (31) supported by the tool housing and including an output shaft (i.e. to propel the power tool)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a first controller (PWM unit 18 and inverter circuit 16) supported by the tool housing;		         a battery pack (battery pack 2) including 
                       a pack housing (i.e. housing of the battery enclosing the battery cells),
                       battery cells (battery cells 2a) supported by the pack housing, the battery cells being electrically connected (see figure 2),
                       a second controller (see paragraph 077) including a second electronic processor supported by the pack housing ([0077]: battery pack 2 is further provided with a built-in microcomputer; which inherently processes data, like any other CPUs, thus, a second controller), and
                       a pack terminal (terminal 21 and 22, see figure 2) electrically connectable to the tool terminal to transfer current between the battery pack and the tool; and 
         a third controller (Control unit 19) including a third electronic processor operable to communicate between with the second controller (within item 2) and the first controller (PWM 18, inverter 16) to control operation of the tool (control unit 19 as a third controller that communicates with inverter circuit 16 and battery pack 2 enclosing the microcomputer. Para [0079]-[0101] discloses about the control unit 19 processing data such as duty cycle of AC output and timing chart for the output voltage. Based on the processes that the control unit performs in Figs. 3-4,11 one ordinary skill in the art understands that the control unit 19 includes an electronic processor).
	Funabashi doesn’t specify that the PWM unit and inverter circuit are enclosed in a unit with an electronic processor.
	However, Leh discloses a controller (40) used in a power tool (10) including a microprocessor used with a driver circuit (i.e. PWM unit) or an inverter (see col. 9 ll. 60-67 and Fig. 4).
	Given the teaching of Leh, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide a PWM unit or an inverter enclosed within a unit with an electronic processor to efficiently deliver power to the motor and effectively controlling the speed and torque of the motor. Adding a microprocessor to the combination of a PWM unit and the inverter in Funabashi would make the control unit 19 of Funabashi less busy, minimizing data/signal delay for the operation of the motor. 

 	 Regarding claim 5, Funabashi teaches:
         The combination of claim 1, wherein the pack housing is connectable to and supportable by the tool housing such that the battery pack is supportable by the tool (battery pack 2 is configured to removably attach to tool pack; see paragraph 0058-0060).  

  Regarding claim 6, Funabashi teaches:
         The combination of claim 1, wherein the third controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the first controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the first controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 7, Funabachi teaches:
           The combination of claim 6, wherein the third controller is configured to: 
            after a time interval (Examiner’s note: this time interval is discretional, so based on broadest reasonable interpretation, whether it’s after a minute or after a microsecond makes no difference), determines a second discharge capability of the battery pack, the second discharge capability being different from the discharge capability ([0089]: S114: YES and S116: YES ; thus two discharge capabilities are shown at different time intervals); and 
           communicate the second discharge capability to the first controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

  Regarding claim 8, Funabachi teaches:
           The combination of claim 1, wherein the third controller and the second controller are configured to communicate via a grouped read, the grouped read including a group of measurements or states of the battery pack or the tool ([0080]-[0090]: Fig. 3 shows steps S103, S113 grouped read including group of measurements and the build in microcomputer communicates with the control unit 19- see [0077]). The broad meaning of a grouped read can be interpreted as 2 different signals (i.e. figure 2, depicts signals 21, 22 in addition to signal LD being inputted to control 19).    

 	 Regarding claims 9 and 11 Funabachi teaches:
             The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including one or more of a battery pack voltage measured after a discharge switch in the battery pack and daughterboard information, the daughterboard information including a communication state, a communication retry and a board interface retry (Fig. 3 shows the voltage measured and a discharge switch to stopping booster and inverter, this switch  to stop the inverter is a communication between the third controller and the second controller by switch 132- see [0064], [0077]).

  Regarding claim 10, Funabachi teaches:
           The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including one or more of errors or warnings for temperature or state of charge (Fig. 3 and [0080]-[0090]: there’s over discharge in steps S114-S116. Over discharge is interpreted here as error for state of charge and the flowchart shows if ‘yes’ to over discharge, to halt booster and inverter since it’s an abnormality because this over-discharge shortens the lifespan of the battery pack-see [0077], the build in microcomputer communicates with the control unit 19- see [0077]).  

               Regarding claim 12, Funabachi teaches:
           The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including a dynamic load request, the dynamic load request including one or more of a target current, diagnostic information and voltage and current information (Fig. 3 and [0077]: microcomputer built in the battery pack 2 possesses a function for self-detecting over discharge and for outputting signal to the control unit 19 and Fig. 3 step S103 shows if target volt is met. This target voltage is interpreted as a dynamic load request including a voltage information that is needed for the motor to respond). 

Regarding claim 13, Funabashi teaches:
          An electrical combination (power tool system 100) comprising:
          a tool (power tool 3) including 
                         a tool housing (Fig. 2 is a tool housing), 
                         a motor supported by the tool housing and including an output shaft (motor 31 with output shaft)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a motor controller supported by the tool housing (PWM unit 18 and inverter circuit 16);
          a battery pack (battery pack 2) including 
                       a pack housing (housing of the battery enclosing the battery cells),
                       battery cells (battery cells 2a) supported by the pack housing, the battery cells being electrically connected (battery cells 2a electrically connected),
                       a pack controller including a second electronic processor ([0077]: battery pack 2 is further provided with a built-in microcomputer, microcomputer and battery voltage detection unit 11 as a pack controller) supported by the pack housing (battery voltage detection unit 11 aided by the battery 2), and
                       a pack terminal electrically connectable to the tool terminal to transfer current between the battery pack and the tool (terminal 21); and 
         a main controller including a third electronic processor operable to communicate between with the battery pack and the motor controller to control operation of the tool (control unit 19 as a third controller that communicates with inverter circuit 16 and battery pack 2 enclosing the microcomputer. Para [0079]-[0101] discloses about the control unit 19 processing data such as duty cycle of AC output and timing chart for the output voltage. Based on the processes that the control unit performs in Figs. 3-4,11 one ordinary skill in the art understands that the control unit 19 includes an electronic processor).
Funabashi doesn’t specify that the PWM unit and inverter circuit are enclosed with an electronic processor.
	However, Leh discloses a controller 40 including a microprocessor and an inverter (see col. 9 ll. 60-67 and Fig. 4).
	Given the teaching of Leh, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide an inverter as disclosed by Funabashi enclosed within a unit with a microprocessor to efficiently deliver power to the motor and effectively control the speed and torque of the motor. Enclosing an extra microprocessor with the inverter in Funabashi would make the control unit 19 less busy, minimizing data/signal delay for the operation of the motor. 

Regarding claim 18, Funabashi teaches:
         The combination of claim 13, wherein the main controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the motor controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the motor controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus, inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 19, Funabachi teaches:
           The combination of claim 18, wherein the main controller is configured to: 
            after a time interval (Examiner’s note: this time interval is discretional, so based on broadest reasonable interpretation, whether it’s after a minute or after a microsecond makes no difference), determine a second discharge capability of the battery pack, the second discharge capability being different from the discharge capability ([0089]: S114: YES and S116: YES; thus two discharge capabilities, thus two discharge capabilities are shown at different time intervals); and 
           communicate the second discharge capability to the motor controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

  Regarding claim 20, Funabachi teaches:
           The combination of claim 13, wherein the main controller and the pack controller are configured to communicate via a grouped read, the grouped read including a group of measurements or states of the battery pack or the tool ([0080]-[0090]: Fig. 3 shows steps S103, S113 grouped read including group of measurements and the build in microcomputer communicates with the control unit 19- see [0077]). The broad meaning of a grouped read can be interpreted as 2 different signals (i.e. figure 2, depicts signals 21, 22 in addition to signal LD being inputted to control 19).

 	 Regarding claims 21 and 23, Funabachi teaches:
             The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including one or more of a battery pack voltage measured after a discharge switch in the battery pack and daughterboard information, the daughterboard information including a communication state, a communication retry and a board interface retry (Fig. 3 shows the voltage measured and a discharge switch to stopping booster and inverter, this switch  to stop the inverter is a communication between the third controller and the second controller by switch 132- see [0064], [0077]).

  Regarding claim 22, Funabachi teaches:
           The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including one or more of errors or warnings for temperature or state of charge (Fig. 3 and [0080]-[0090]: there’s over discharge in steps S114-S116. Over discharge is interpreted here as error for state of charge and the flowchart shows if ‘yes’ to over discharge, to halt booster and inverter since it’s an abnormality because this over-discharge shortens the lifespan of the battery pack-see [0077], the build in microcomputer communicates with the control unit 19- see [0077]).   

              Regarding claim 24, Funabachi teaches:
           The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including a dynamic load request, the dynamic load request including one or more of a target current, diagnostic information and voltage and current information (Fig. 3 and [0077]: microcomputer built in the battery pack 2 possesses a function for self-detecting over discharge and for outputting signal to the control unit 19 and Fig. 3 step S103 shows if target volt is met. This target voltage is interpreted as a dynamic load request including a voltage information that is needed for the motor to respond). 

Regarding claim 25, Funabashi teaches:
          A power tool (power tool 100) comprising:
                         a tool housing (Fig. 2 is a tool housing), 
                         a motor (31) supported by the tool housing and including an output shaft (i.e. to propel the power tool)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a first controller (PWM 18 and inverter 16) supported by the tool housing;
         a second controller including a second electronic processor (control unit 19 as a third controller that communicates with inverter circuit 16 and battery pack 2 enclosing the microcomputer. Para [0079]-[0101] discloses about the control unit 19 processing data such as duty cycle of AC output and timing chart for the output voltage. Based on the processes that the control unit performs in Figs. 3-4,11 one ordinary skill in the art understands that the control unit 19 includes an electronic processor) supported by the tool housing and operable to communicate between a battery pack controller including a third electronic processor ([0077]: battery pack 2 is further provided with a built-in microcomputer; thus, a battery pack controller) and the first controller to control operation of the tool. 
Examiner’s note: In this independent claim, the second controller is the main controller unlike the other independent claims, since the applicant is claiming a different embodiment..
Funabashi doesn’t specify that the PWM unit and inverter circuit are enclosed with an electronic processor.
	However, Leh discloses a controller (40) used in a power tool (10) including a microprocessor used with a driver circuit (i.e. PWM unit) or an inverter (see col. 9 ll. 60-67 and Fig. 4).
	Given the teaching of Leh, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to provide a PWM unit or an inverter enclosed within a unit with an electronic processor to efficiently deliver power to the motor and effectively controlling the speed and torque of the motor. Adding a microprocessor to the combination of a PWM unit and the inverter in Funabashi would make the control unit 19 of Funabashi less busy, minimizing data/signal delay for the operation of the motor. 

Regarding claim 29, Funabashi teaches:
         The combination of claim 25, wherein the second controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the first controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the first controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus, inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 30, Funabachi teaches:
           The combination of claim 29, wherein the second controller is configured to: 
            after a time interval (Examiner’s note: this time interval is discretional, so based on broadest reasonable interpretation, whether it’s after a minute or after a microsecond makes no difference), determine a second discharge capability of the battery pack, the second discharge capability being different from the discharge capability ([0089]: S114: YES and S116: YES ; thus two discharge capabilities, thus two discharge capabilities are shown at different time intervals); and 
           communicate the second discharge capability to the first controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

Regarding claim 31, Funabashi teaches:
wherein the tool includes a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the third controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19 as a trigger detection signal; control unit 19 performs control while the trigger detection signal is inputted), the third controller providing the trigger information to the first controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the first controller controlling operation of the motor based on the trigger information ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1).

Regarding claim 4, Funabashi teaches:
The combination of claim 31, wherein the first controller includes an inverter bridge (inverter 16 is an inverter bridge), the first controller controlling operation of the motor through the inverter bridge, 
wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground).
Even though Funabashi states in [0075]: output from the secondary side of the transformer 131 has desired effective voltage of 141 and [0105]: Fig. 6 upper voltage of 155V; 
Funabashi doesn’t explicitly teach wherein each FET has a drain-source breakdown voltage of at least 120 V, and 
wherein each FET has a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ.
However, based on different applications, when choosing a MOSFET, one of ordinary skill in the art would focus on parameters VDS, RDS(on), ID and pick a suitable one following equations such as:
ID represents MOSFET’s continuous conduction current and could be calculated by: 

    PNG
    media_image1.png
    54
    180
    media_image1.png
    Greyscale

Where Tj is junction temperature
TC is case temperature
RDS(ON) is Drain-Source On-State Resistance 
RӨjc is Junction to Case Thermal Resistance
K is On-Resistance vs. Junction Temperature
120 V of breakdown voltage leads to significant current starting to flow between the source of drain by the avalanche multiplication process. The maximum pulsed drain current is specified at 4 times the maximum continuous drain current (50*4=200). As the pulse width increases, the pulsed drain current rating decreases due to the thermal characteristics of the device. 
 Thus, having the breakdown voltage of the FET to be 120V and having the FET to have a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ would be a design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, to design Funabashi’s Power tool system 100 with the breakdown voltage of the FET is 120 V; continuous drain current of about 50A; pulsed drain current of 200A and on resistance of 15 mΩ as design choice matter, to allow maximum excessive power output to the motor when needed, since applicant has not shown that the current values would be for any specific use nor that any other value cannot be use for any particular purpose. Furthermore, applicant’s disclosure refers to ranges of values that can equally be used when selecting FETs. 

Claims 2, 14, 17, 26, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi (US 2014/0015451) and Leh (US 10,406,662) in view of Achor (US 7,411,326). 

 Regarding claim 2, none of Funabashi nor Leh explicitly teach:
         wherein the first controller is formed as a modular unit with the motor, wherein the motor includes a motor housing, a stator supported by the motor housing, and a rotor supported by the motor housing, and wherein the first controller is supported by the motor housing. 
 However, Achor teaches:
wherein a controller is formed as a modular unit with the motor (Figs. 4-5 and col.4 ll. 26-67: circuit board 40, supporting plurality of electrical circuit components and devices including hall effect, MOSFET, capacitors, formed as a modular unit with the motor assembly 10), wherein the motor includes a motor housing (motor assembly 10), a stator supported by the motor housing (stator 30 supported by motor assembly 10), and a rotor supported by the motor housing (rotor 42 supported by motor assembly 10) , and wherein the first controller is supported by the motor housing (circuit board 40 supported by motor assembly 10). 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the controller formed as a modular unit of Achor with the inverter and motor of the combination of Funabashi and Leh to eliminate the need for motor power and feedback cables normally needed to connect the separate motor to its external controller.

   	Regarding claims 14 and 26, none of Funabashi nor Leh explicitly teach:
   	wherein the motor includes a motor housing, a stator supported by the motor housing, and a rotor supported by the motor housing, and wherein the motor controller is supported by the motor housing.  
  	  However, Achor teaches wherein the motor includes a motor housing (motor assembly 10), a stator supported by the motor housing (stator 30 supported by motor assembly 10), and a rotor supported by the motor housing (rotor 42 supported by motor assembly 10) , and wherein the first controller is supported by the motor housing (circuit board 40 supported by motor assembly 10). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the controller formed as a modular unit of Achor with the inverter and motor of the combination of Funabashi and Leh to eliminate the need for motor power and feedback cables normally needed to connect the separate motor to its external controller.

Regarding claim 32, Funabashi teaches:
The combination of claim 14, wherein the tool includes a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the third controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19 as a trigger detection signal; control unit 19 performs control while the trigger detection signal is inputted), the third controller providing the trigger information to the first controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the first controller controlling operation of the motor based on the trigger information ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1).

Regarding claim 33, Funabashi teaches:
The combination of claim 32, further comprising:
 an inverter bridge (inverter 16 is an inverter bridge), wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground), and wherein the motor controller controls operation of the motor through the inverter bridge (Fig. 2 shows the inverter controlling the motor through pulse width modulation and the MOSFET bridge). 

Regarding claim 17, none of Funabashi, nor Leh, nor Achor explicitly teach:
wherein each FET has a drain-source breakdown voltage of at least 120 V, and 
wherein each FET has a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ.
However, when choosing a MOSFET, one of ordinary skill in the art would focus on parameters VDS, RDS(on), ID. Based on different applications, one would pick a suitable MOSFET following equations such as:
ID represents MOSFET’s continuous conduction current and could be calculated by: 

    PNG
    media_image1.png
    54
    180
    media_image1.png
    Greyscale

Where Tj is junction temperature
TC is case temperature
RDS(ON) is Drain-Source On-State Resistance 
RӨjc is Junction to Case Thermal Resistance
K is On-Resistance vs. Junction Temperature
120 V of breakdown voltage leads to significant current starting to flow between the source of drain by the avalanche multiplication process. The maximum pulsed drain current is specified at 4 times the maximum continuous drain current (50*4=200). As the pulse width increases, the pulsed drain current rating decreases due to the thermal characteristics of the device. 
Thus, having the breakdown voltage of the FET to be 120V and having the FET to have a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ would be a design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, to design Funabashi’s Power tool system 100 with the breakdown voltage of the FET is 120 V; continuous drain current of about 50A; pulsed drain current of 200A and on resistance of 15 mΩ as design choice matter, to allow maximum excessive power output to the motor when needed, since applicant has not shown that the current values would be for any specific use nor that any other value cannot be use for the any particular purpose. Furthermore, applicant’s disclosure refers to ranges of values that can equally use when selecting FETs.

Regarding claim 34, Funabashi teaches:
The combination of claim 26, further comprising:
a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the second controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19 as a trigger detection signal; control unit 19 performs control while the trigger detection signal is inputted), the second controller providing the trigger information to the motor controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the motor controller controlling operation of the motor based on the trigger information ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1).

Regarding claim 35, Funabashi teaches:
The combination of claim 34, further comprising:
 an inverter bridge (inverter 16 is an inverter bridge), wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground), and wherein the motor controller controls operation of the motor through the inverter bridge (Fig. 2 shows the inverter controlling the motor through pulse width modulation and the MOSFET bridge). 


Response to Arguments
	Upon further review, Examiner clarifies outstanding issues to the rejection with respect to limitations of the claims.
Applicant has argued that the inverter circuit of Funabashi cannot be interpreted as first controller. Applicant carries on and argues that the inverter circuit do not provide a control signal.
Examiner respectfully disagrees. The term “Controller” and “processor” are well-known in the art and are interpreted based on the plain meaning of each one. The inverter circuit in combination with the PWM unit 18 of Funabashi may be considered as controllers since they receive and send control signals to the motor and other components of the circuit and are processed based on those signals. The inverter is used to condition DC voltage and to feed the windings of the motors such that the windings generate magnetic field for driving the rotor. The PWM unit and the inverter may therefore be interpreted as a controller, since it conditions DC voltage to feed the windings. It sends control signals to the motor. It’s normal for the switches of the inverter to be driven by another control device. In a circuit board it’s well known to use a plurality of control units. Following the Remarks, the Examiner has amended the battery controller to be the built-in microcomputer as stated in paragraph 0077.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZEMENAY T TRUNEH/Examiner, Art Unit 2846         

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846